Citation Nr: 1453178	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD).  

2.  Entitlement to a total disability based on individual unemployability (TDIU).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to April 1970, to include duty in Vietnam.  

The appeal is REMANDED to the Regional Office (RO).  VA will notify the appellant if further action is required.


REMAND

Ischemic Heart Disease.  The Veteran contended that his disability has worsened since his last examination in January 2011.  Further, he submitted private medical records with his notice of disagreement which were not considered by VA in the assessment of the current level of severity.  Therefore, a remand is needed so that a more current examination can be undertaken.  

TDIU.   The Veteran reported that he had to cancel his work as a charter fishing boat captain due to problems with shortness of breath and chest pains.  In so doing, he suggested that heart disease rendered him unable to follow any gainful employment or, at the very least, presents a condition that is a marked interference with his employment which raises a claim of TDIU that has not yet been developed.  On remand, he should be provided notice on how to substantiate that portion of his claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Further, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits but it is unclear whether the payments are due to disability or retirement.  On remand, an attempt should be made to obtain SSA records, including any medical records used to make its determination.  

Acquired Psychiatric Disorder.  In December 2013, the Veteran submitted a timely notice of disagreement with respect to a September 2013 rating decision which denied entitlement to service connection for PTSD and adjustment disorder.  As the psychiatric disorders are based on symptomatology, they are combined into one claim for purposes of this appeal. See Clemons v. Shinseki , 23 Vet. App. 1 (2009).   He has not, as of yet, been issued a statement of the case (SOC), and thus, has not been afforded the opportunity to present a substantive appeal to the Board on the issue should he so choose.  On remand, an SOC must be issued unless the Veteran withdraws the claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records for the period from August 2010 to the present.

2.  Provide notice to the Veteran as to how to substantiate a claim for TDIU.  Ensure that he is aware of what evidence he may provide to substantiate this element of the claim, and what evidence VA will provide on his behalf.  Allow an appropriate amount of time for him to respond.  

3.  Schedule the Veteran for an examination to determine the current severity of his ischemic heart disease.  In this regard, the examiner should provide for any necessary testing, to include cardiac testing and EKG analysis (if indicated).  

The examiner, in addition to stating the current level of severity, should discuss the functional impairment caused by the Veteran's ischemic heart disease, including physical limitations such as lifting, standing, or sitting, or any other factors that may impact his ability to engage in any type of substantially gainful employment consistent with his training, skills, and experience.  

4.  Obtain available records from SSA.  If records exist, associate copies with the claims file.  If, however, after exhaustive search, no records are found, ensure that the claims file is properly annotated with such a finding.  

5.  Following the above actions, re-adjudicate the claim for ischemic heart disease, including TDIU.  If the claim is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney and give him an appropriate time to respond.  

6.  Issue an SOC with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  Allow the Veteran time to submit additional evidence to support his claim and provide him information as to how to perfect his appeal (i.e. inform him of the need to submit a timely VA Form 9).  Should he choose to perfect his appeal, return the claim to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

